Exhibit 10.2

--------------------------------------------------------------------------------

Picture 1 [hawkeyenewrelease5w1.jpg] 

 

A Next Generation Imaging Technology Company for Military, Police and the Safety
of Civilians

 

See It, Analyze It, Prevent It

 

Los Angeles, California, February 25, 2019 – Hawkeye Systems, Inc. a next
generation imaging technology company, is pleased to announce that it has
retained 5W Public Relations (“5WPR”), one of the top 10 independently owned PR
firms in the U.S, as their PR Agency of Record.

 

“Hawkeye Systems is revolutionizing how we use optical imaging products across
various global sectors by merging intelligence and real-time data in a way that
has never been done before,” said Ronn Torossian, CEO and Founder of 5W Public
Relations. “We are honored to help expand the company’s profile among investors
and industries alike.”  

 

“5W has built a reputation for delivering results and building brand images in
the technology and security sectors,” added Corby Marshall, CEO of Hawkeye
Systems. “We are excited to tap into the firm’s pool of talented communications
professionals to help tell Hawkeye’s unique story.”

 

5WPR’s programs have led to award-winning recognition, including PR Agency of
the Year, Digital/Social Media Campaign of the Year, Product Launch of the Year,
Business to Business Program of the Year, among other awards. Located in New
York, 5WPR works with corporations, consumer brands, technology firms,
healthcare interests, regional businesses, non-profits and high-profile
individuals.

 

About Hawkeye Systems, Inc.

Hawkeye Systems, Inc. is an American next generation imaging technology company
developing products and services for military, police and the safety of
civilians. We are focused on developing cutting edge optical imaging products
and services to assist the military and police forces with Intelligence,
Surveillance and Reconnaissance (ISR). Our civilian division is focused on the
development of short-range threat detection (for example, covert weapons
detection) and airport anti-drone systems in the joint-venture.

 

Hawkeye is led by U.S. Military Academy – West Point graduates, as well as film
and entertainment industry leaders. We are researching, designing, and
developing technology systems to protect and assist our military, police
officers and first responders while helping keep civilians safe from all threats
both foreign and domestic. Hawkeye: See It, Analyze It, Prevent It®.

--------------------------------------------------------------------------------



2

--------------------------------------------------------------------------------

About 5W Public Relations

5W Public Relations is a full-service PR agency in NYC known for cutting-edge
programs that engage with businesses, issues and ideas. With more than 175
professionals serving clients in B2C (Family & Parenting, Home & Housewares,
Travel & Hospitality, Nonprofit, Consumer Brands, Health & Wellness, Food &
Beverage, Beauty & Fashion, Entertainment, Technology, etc.), B2B (Corporate
Communications and Reputation Management), Public Affairs, Crisis Communications
and digital strategy, 5W brings leading businesses a resourceful, bold and
results-driven approach to communication.

 

For more information, please contact:

 

Corby Marshall, CEO

Number: 1-650-447-7300

Email: corby@hawkeyesystemsinc.com

Website: www.hawkeyesystemsinc.com

 

Forward-Looking Statements

This press release may contain “forward-looking statements” within the meaning
of Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934. Such statements include, but are not limited to, any
statements relating to our growth strategy and product development and any other
statements that are not historical facts. Forward-looking statements are based
on management’s current expectations and are subject to risks and uncertainties
that could negatively affect our business, operating results, financial
condition and stock price. Factors that could cause actual results to differ
materially from those currently anticipated are: risks related to our growth
strategy; risks relating to the results of research and development activities;
our ability to obtain, perform under and maintain financing and strategic
agreements and relationships; our dependence on third-party suppliers and
partners; our ability to attract, integrate, and retain key personnel; the early
stage of products under development; our need for substantial additional funds;
government regulation; patent and intellectual property matters; competition; as
well as other risks described in our SEC filings. Important factors that may
cause the actual results to differ from those expressed within may include, but
are not limited to: the success or failure of Hawkeye’s efforts to successfully
market its camera; systems, other products and services as scheduled; Hawkeye’s
ability to attract and retain quality employees; the effect of changing economic
conditions; increased competition; the ability of Hawkeye to obtain adequate
debt or equity financing. We expressly disclaim any obligation or undertaking to
release publicly any updates or revisions to any forward-looking statements
contained herein to reflect any change in our expectations or any changes in
events, conditions or circumstances on which any such statement is based, except
as required by law.

 

--------------------------------------------------------------------------------

 